DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed May 17, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL entry #3 has “unknown year” as the date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Applicant is directed to MPEP 609.04(a)(I) stating “[e]ach publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the 

The remaining IDS documents have been entered.  However, the Examiner notes the content of the IDS submissions consists of an extremely large quantity of documents Applicant alleges to be pertinent prior art for consideration with no further discussion explaining the particular relevance of any documents.  Any subsequent reviewing judiciary official is reminded to use careful discretion when applying the presumption of administrative competence to grant deference to the fact finding of the examiner with respect to these documents as Examiner has made no factual findings with respect to their specific content.
	Furthermore, Applicant is reminded that "inequitable conduct requires not intent to withhold, but rather intent to deceive" (emphasis added). Dayco Prods., 329 F.3d at 1367. "The intent element of the offense is . . . in the main proven by inferences drawn from facts, with the collection of inferences permitting a confident judgment that deceit has occurred." Akron Polymer Container Corp. v. Exxel Container, Inc., 148 F.3d 1380, 1385 (Fed. Cir. 1998).


Claim Objections
Claims 4, 7, 12, 14 and 15 are objected to because of the following informalities:  
Claim 4 recites “and the substrate being at least partially transparent to the light produced by the light source” (emphasis added).  Examiner notes there is no prior recitation of a light source in claim 4 or parent claim 1.  Examiner is interpreting the claim to read on “a” light source for the remainder of this office action; and
Claims 7, 12, 14, 15 are dependent on claim 4 and objected to for substantially the same reasons, discussed above.

Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a control unit configured to determine a specified region of the display unit corresponding to a targeted area of the event, and configured to change a spatial luminance of the display system based on the event” (claim 1 – 
emphasis added).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The control unit does not appear to include any specific structure (based on at least Fig. 2B, item 28 and paragraph [0023] of the PG Pub).  Even if it is assumed that a computer or CPU is inherent for implementing the “unit,” there is no sufficient algorithm corresponding to the claimed functions. In this instance, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a 


In the interest of compact prosecution, Examiner notes the terms "display unit" and “display module” do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because structure, in the form of a display, is recited to perform the function.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, 12, 14-18, 21, 25, 26, 28, 36, 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
As discussed above, Examiner notes there does not appear to be any sufficient disclosure to support the means plus function recitation of specialized computer functions.  Per MPEP 2181(IV): 
"Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph" (emphasis added).

In the interest of compact prosecution, Examiner is interpreting the term “control unit” to include any processor for the remainder of this office action.

Claims 2, 4, 7, 12, 14-18, 21, 25, 26, 28, 36, 39 and 40 are dependent on claim 1 and rejected for substantially the same reasons, discussed above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 12, 14-18, 21, 25, 26, 28, 36, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above, Examiner notes there does not appear to be any sufficient disclosure to support the means plus function recitation of "a control unit".  Per MPEP 2181(II): 
"35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means- (or step-) plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ].” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc)" (emphasis added).

In the interest of compact prosecution, Examiner is interpreting the term “control unit” to include any processor for the remainder of this office action.

Claims 2, 4, 7, 12, 14-18, 21, 25, 26, 28, 36, 39 and 40 are dependent on claim 1 and rejected for substantially the same reasons, discussed above.

*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16-18, 21, 25, 26, 28 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (USPN 2015/0294627).

With respect to claim 1, Yoo teaches a display system comprising: 
a display unit configured to display an image to a user (Claim 27 and Figs. 1, 4 and 11 and paragraph [0069]); 
a sensor configured to detect an event comprising at least one of an interaction with the display system by the user (Claims 7 and 8 and paragraphs [0042] and [0097] teach a sensor to detect touch input events), and an ambient lighting condition in an environment of the display system (Claims 12-15 and 29 and paragraphs [0051], [0082] and [0097] teach a sensor to detect ambient light events); and 
a control unit configured to determine a specified region of the display unit corresponding to a targeted area of the event (Claim 36 and Figs. 1, 2 and 11 and paragraphs [0097], [0188] and [0191] teach a processor determining a specified region corresponding to a targeted/highlighted region), and configured to change a spatial luminance of the display system based on the event (Figs. 1, 2 and 11 and , 
wherein the display system is configured to switch from a first operation mode to a second operation mode when the event is detected (Claims 21-25 and Figs. 3A-4 and paragraphs [0101]-[0104] teach a default mode waiting for input as a first operation mode and a second mode executing a function based on the input as a second operation mode), 
wherein, in the second operation mode, a luminance of the specified region relative to one or more other regions of the display unit is different than a luminance of the specified region relative to the one or more other regions in the first operation mode (Claims 21-25 and Figs. 3A-4 and paragraphs [0098] and [0101]-[0104] teach a display setting can be changed based on the mode.  Paragraph [0060] teaches brightness is one possible display setting). 
However, Yoo fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art at the time of the invention (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the various teachings of Yoo because paragraph [0023] and [0192] clarify the disclosure does not limit the scope of the embodiments and it is intended that the present disclosure changes and modifications.

With respect to claim 2, Yoo teaches the display system of claim 1, discussed above, 
wherein, in the first operation mode, the light source is configured to produce a uniform spatial luminance, and, in the second operation mode, the light source is configured to produce a variable spatial luminance (Yoo, Fig. 4 and paragraph [0098] teach a uniform luminance prior to a highlighting event and a variable luminance after a highlighting event). 
However, Yoo fails to expressly teach further comprising a light source configured to produce light to illuminate the image of the display unit (Yoo, Claim 27 and paragraph [0069] teach an LCD but are silent on a light source such as a backlight).
Examiner takes official notice that using a backlight as a light source for a LCD is well known in the art.
Yoo teaches a base process/product of a display which the claimed invention can be seen as an improvement in that the display further comprises a light source configured to produce light to illuminate the image of the display unit.  Official notice teaches a known technique of using a backlight as a light source for a LCD that is comparable to the base process/product.
Official notice’s known technique of using a backlight as a light source for a LCD would have been recognized by one skilled in the art as applicable to the base process/product of Yoo and the results would have been predictable and resulted in the display further comprising a light source configured to produce light to illuminate the image of the display unit which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).

	
	With respect to claim 16, Yoo teaches the display system of claim 1, discussed above, wherein the display unit comprises at least one of an OLED display, LCD display, LED display or a DLP MEMS chip (Yoo, paragraph [paragraph [0069]]). 
With respect to claim 17, Yoo teaches the display system of claim 1, discussed above, wherein the sensor comprises at least one of a touch panel, a proximity sensor, a light sensor, an ultrasonic sensor, an optical image sensor, an eye-tracking system, and a microphone (Yoo, paragraphs [0042] and [0052] teach at least a touch panel and a light sensor). 
With respect to claim 18, Yoo teaches the display system of claim 17, discussed above, wherein the interaction by the user is at least one of: 
a touch by the user detected by at least one of the touch panel, the light sensor, the optical image sensor, and the ultrasonic sensor; a proximity of the user to the proximity sensor, the optical image sensor, or the ultrasonic sensor (Yoo, paragraphs [0042] and [0097]); 
a gesture by the user detected by at least one of the touch panel, the light sensor, the ultrasonic sensor, and the optical image sensor; a viewing direction of one or both eyes of the user detected by the eye tracking system (Yoo, paragraphs [0062] and [0102]); and 
a voice activation by the user detected by the microphone. 
With respect to claim 21, Yoo teaches the display system of claim 2, discussed above, wherein the variable spatial luminance comprises one or more areas of a first luminance corresponding to the targeted area of the interaction, and one or more areas of a second luminance that do not correspond to the targeted area of the interaction, the first luminance being different than the second luminance (Yoo, Fig. 4 and paragraph [0098]). 
With respect to claim 25, Yoo in view of official notice teaches the display system of claim 2, discussed above, wherein the variable spatial luminance comprises a variable luminance in one-dimension or in two-dimensions (Yoo, Fig. 4 and paragraph [0098]). 
With respect to claim 26, Yoo teaches the display system of claim 17, discussed above, wherein the touch panel is configured to detect a touch by the user in one-dimension or in two-dimensions (Yoo, Claim 17 and paragraph [0062], [0103] and [0113]). 
 wherein, when the display system is in an on state and in the first operation mode, the uniform spatial luminance comprises a luminance value L0 for the light source and a luminance value Ld0 for the display unit in a direction toward the user (Yoo, Fig. 4 and paragraph [0098].  Examiner notes the claim does not require any specific luminance values and a reasonably broad interpretation includes the teachings of Yoo), and 
when the display system is in an off state, the display unit comprises a luminance value Ld0off in a direction toward the user (Yoo, Fig. 4 and paragraph [0098].  Examiner notes the claim does not require any specific luminance values and a reasonably broad interpretation includes the teachings of Yoo).

With respect to claim 39, Yoo teaches the display system of claim 1, discussed above, wherein the display system is disposed on or in a vehicle dashboard, a vehicle center console, a vehicle door, a vehicle instrument cluster, a vehicle climate or radio control panel, an in-vehicle display, or a vehicle passenger entertainment panel (Yoo, paragraph [0029]). 
With respect to claim 40, Yoo teaches a vehicle comprising the display system (Yoo, paragraph [0029]) of claim 1 (see claim 1 above). 
Claim 41, a method, corresponds to and is analyzed and rejected for substantially the same reasons as the system of Claims 1 and 2, discussed above.
wherein the first operation mode comprises providing a uniform spatial luminance via the light source, the uniform spatial luminance comprising a first luminance value, and wherein the second operation mode comprises providing a variable spatial luminance comprising a second luminance value in the specified region and the first luminance value in one or more other regions of the display unit, the second luminance value being greater than the first luminance value (Fig. 4 and paragraph [0098] teach the specified region can be highlighted with a higher luminance than surrounding areas). 
The further limitations of claims 42 and 43 are rejected for substantially the same reasons as claims 17 and 18, discussed above.


Claims 4, 7, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (USPN 2015/0294627) in view of Boggs et al. (USPN 2019/0332217).

With respect to claim 4, Yoo teaches the display system of claim 1, discussed above.  However, Yoo fails to expressly teach further comprising a substrate intermediate the display unit and the user, the substrate comprising a first surface arranged to face the user and a second surface opposite the first surface, and the substrate being at least partially transparent to the light produced by the light source. 
a substrate intermediate the display unit and the user, the substrate comprising a first surface arranged to face the user and a second surface opposite the first surface, and the substrate being at least partially transparent to the light produced by the light source (Figs. 1-9 and [0004]-[0006], [0043]-[0053], [0108], [0109] and [0113].  Examiner notes at least paragraph [0048] teach a cold-bent curved glass cover layer over a display and at least paragraph [0113] teaches a backlight).
Yoo teaches a base process/product of a display system which the claimed invention can be seen as an improvement in that the display system further comprises a substrate intermediate the display unit and the user, the substrate comprising a first surface arranged to face the user and a second surface opposite the first surface, and the substrate being at least partially transparent to the light produced by the light source.  Boggs teaches a known technique of providing a curved cover sheet above a display that includes a light source that is comparable to the base process/product.
Boggs’ known technique of providing a curved cover sheet above a display that includes a light source would have been recognized by one skilled in the art as applicable to the base process/product of Yoo and the results would have been predictable and resulted in the display further comprising a substrate intermediate the display unit and the user, the substrate comprising a first surface arranged to face the user and a second surface opposite the first surface, and the substrate being at least 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 7, Yoo in view of Boggs teach the display system of claim 4, discussed above, wherein the substrate comprises a glass, glass-ceramic, or ceramic composition (Boggs, paragraph [0047]). 
	With respect to claim 12, Yoo in view of Boggs teach the display system of claim 4, discussed above, wherein the substrate is curved comprising a first radius of curvature (Boggs, Figs. 2 and 5-7.  At least Fig. 2, and paragraph [0048] teach a radius of curvature). 
With respect to claim 14, Yoo in view of Boggs teach the display system of claim 4, discussed above, wherein the substrate comprises a second radius of curvature different from the first radius of curvature (Boggs, paragraphs [0004]-[0006], [0052], [0053], [0108] and [0109]). 

With respect to claim 15, Yoo in view of Boggs teach the display system of claim 4, discussed above, wherein the substrate layer is cold-formed to the curved shape (Boggs, paragraphs [0043]-[0053] teach cold-bent curved glass).
	
		
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (USPN 2015/0294627) in view of Wang et al. (USPN 2019/0163308).

With respect to claim 36, Yoo teaches the display system of claim 18, discussed above.  However, Yoo fails to expressly teach wherein the touch panel is configured to detect a duration of the touch by the user, and the control unit is configured to adjust the luminance of the specified region by a variable degree based on the duration of the touch. 
Wang teaches a known technique adjusting brightness based on touch duration (paragraph [0052] and TABLE 2 teach touch duration controls brightness adjustment.  Examiner notes the claim does not require any specific adjustment or duration and a reasonably broad interpretation includes the teachings of Wang).
You teaches a base process/product of a display including a touch panel which the claimed invention can be seen as an improvement in that the touch panel is configured to detect a duration of the touch by the user, and the control unit is 
Wang’s known technique of adjusting brightness based on touch duration would have been recognized by one skilled in the art as applicable to the base process/product of Yoo and the results would have been predictable and resulted in the touch panel being configured to detect a duration of the touch by the user, and the control unit is configured to adjust the luminance of the specified region by a variable degree based on the duration of the touch which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Paek et al. (USPN 2020/0136069), Liu et al. (USPN 2018/0037488), Park et al. (USPN 2018/0024594) and Ryu et al. (USPN 2018/0272657) teach a curved glass substrate; and
Kwon (USPN 2012/0280921) teaches screen brightness control.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623